DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2020/0017997. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 7/9/2019.	
Claim(s) 1-14 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on:
8/2/2019
1/29/2020
6/8/2020
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except as noted below:
	Documents filed but not listed on the IDS have not been considered. Note what appears to be untranslated and partially translated Korean Office actions filed with all the IDS.  No such documents were listed on the IDS. They have not been considered. 
	The Transmittal Letter dated 6/8/2020 indicates that an English-language translation of the Office Action/Search Report is attached. No such document was found. One page entitled “Grant of Patent” with certain bibliographic data was filed in the English language. The remainder is untranslated. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-14 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0317790 to Jang, et al. in view of:
(i) Mochida, et al., Mesoscopic Sturcture and Properties of Liquid Crystalline Mesophase Pitch and Its Transformation into Carbon Fiber, The Chemical Record 2002; 2: 81-101 (hereinafter “Mochida at __”). 

With respect to Claim 1, this claim requires “a) mixing a first composition comprising a liquid-crystalline aromatic compound and a second composition comprising a graphene-based material to prepare a blend mixture.” Jang teaches mixing polymers (Jang 3: [0042]) with graphene based materials (Jang 2: [0036]). Jang teaches “pitch-based polymers such as coal-tar pitch and petroleum pitch.” To the extent this does not teach the claimed liquid-crystalline aromatic et seq.; 4: [0052]-[0054] - carbonization). Use of a liquid crystalline aromatic compound, such as mesophase pitch, in carbon fiber manufacture is old and known. Official notice is taken. Mochida is relied on as evidence. Substitution of the “pitch-based polymers such as coal-tar pitch and petroleum pitch” of Jang for the mesophase pitch of Mochida is an obvious expedient. The articulated rationale is that it reflects substitution of known elements to achieve predictable results. This does not impart patentability. MPEP 2143, KSR. Alternatively or additionally, Mochida teaches that “[c]arbon fibers derived from mesophase pitch usually exhibit at higher Young’s modulus and greater thermal and electric conductivity than those derived from PAN.” (Mochida at 97, col. 2). They also exhibit high graphitizability and ordered alignment. Id.  One of skill in the art would be taught suggested and/or motivated to use mesophase pitch to achieve higher Young’s modulus, greater thermal, electric conductivity, and high graphitizability. 
Claim 1 further requires “b) spinning the blend mixture to obtain a graphene-based fiber.” Spinning is taught. (Jang 3: [0045]). 
As to Claim 2, melt spinning is taught. (Jang 3: [0046]). 
As to Claim 3, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 4, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 5, at least a 1% ratio is taught. (Jang 2: [0036]).  
As to Claim 6, Mochida teaches molecular weights in the range of 400-4000 AMU, which is understood to convert to approx. 400-4000 Da. (Mochida at 86, col. 2). The ranges overlap. Overlapping ranges are obvious. MPEP 2144.05. One would be motivated to use a molecular weight as taught by Mochida because they “assist in solubility and fusibility.” 
As to Claim 7, the discussion of mesophase pitch accompanying Claim 1 is relied upon.  
Claim 8, carbonization is taught. (Jang 4: [0052]-[0054]). (Mochida at 86, col. 2).
As to Claim 9, the temperatures and the inert atmosphere are taught. (Jang 4: [0053]). 
With respect to Claim 10, this claim requires “[a] graphene-based fiber in which a liquid-crystalline aromatic compound is intercalated into a graphene-based material.” The Specification refers to intercalation as “mean[ing] that molecules, atoms, and ions are inserted between layers of a material having a layered structure, and, in the present invention, means that a liquid-crystalline aromatic compound is inserted between layers of a graphene-based material.” (S. 2: [0031]). Jang teaches monolayer graphene. (Jang 2: [0026]; passim). The monolayer graphene is mixed with the polymer. (Jang 2: [0036]). Thus, any polymer is “intercalated,” i.e. between the layers of the single layer graphene. 
As to Claim 11, Jang teaches graphenes oriented parallel with the fiber axis. (Jang 2: [0029]). Note also the same parallel orientation of the meso/microphases in the mesophase pitch. (Mochida at 98, “Fig. 12”). 
As to Claim 12, Mochida provides extensive discussion of stacking. (Mochida at 90, col. 2 et seq.; passim). As the materials have been identified in the prior art and a motivation to mix them has been articulated, it is expected that the “π- π stacking bond” would be present. 
As to Claim 13, melt spinning is taught. (Jang 3: [0046]).
As to Claim 14, at least a 1% ratio is taught. (Jang 2: [0036]).  





II. Claim(s) 1-11 and 13-14 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2008-0082363 to Yang et al. (D01F 9/146; 07-18-2018).

The US filing date serves as the basis for this rejection. Citation is given to the machine translation accompanying the action. 
With respect to Claim 1, this claim requires “a) mixing a first composition comprising a liquid-crystalline aromatic compound and a second composition comprising a graphene-based material to prepare a blend mixture.” Yang teaches the mixing. (Yang at 1, “Claim 1;” entire reference). 
Claim 1 further requires “b) spinning the blend mixture to obtain a graphene-based fiber.” Yang teaches melt spinning. Id. 
As to Claim 2, Yang teaches melt spinning. Id.
As to Claim 3, the range is taught. (Yang at 1, “Claims 2-4;” entire reference).
As to Claim 4, the range is taught. (Yang at 1, “Claims 2-4;” entire reference).
As to Claim 5, the range is taught. (Yang at 1, “Claims 2-4;” entire reference).
As to Claim 6, the molecular weight is taught. (Yang at 1, “Claim 5;” entire reference).
As to Claim 7, the liquid crystalline aromatic compounds are taught. (Yang at 1, “Claim 6;” entire reference)
As to Claim 8, carbonizing is taught. (Yang at 1, “Claim 7;” entire reference).
As to Claim 9, the conditions are taught. (Yang at 1, “Claim 7;” entire reference).
With respect to Claim 10, this claim requires “[a] graphene-based fiber in which a liquid-crystalline aromatic compound is intercalated into a graphene-based material.” The fiber is taught. (Yang “Fig,” entire reference). 
As to Claim 11, parallel alignment is taught. Id. 
Claim 13, Yang teaches melt spinning. (Yang at 1, “Claim 1;” entire reference).
As to Claim 14, the range is taught. (Yang at 1, “Claims 2-4;” entire reference).

III. Claim(s) 12 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-2008-0082363 to Yang et al. (D01F 9/146; 07-18-2018).

The discussion accompanying “Rejection II” above is incorporated herein by reference. 
As to Claim 12, van der waal interations are taught. (Yang at 3). To the extent this is not the pi-pi stacking bond as claimed, the same materials and process is taught. As such, it is expected the bonds are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736